Per Curiam.

Memorandum It is evident that the so-called immediate and personal use for which the landlord desires possession of the tenant’s store is not for the active conduct of the landlord’s business, but for the storage of material for the new building which the landlord may erect when he succeeds in evicting the overhead tenants from their dwellings above the store after August 28, 1946, on the certificate from the Office of Price Administration.
The final order should be reversed, with $30 costs, and final order directed for the tenant, with costs, without prejudice to a new proceeding.
The appeal from the order should be dismissed.
Hammeb, Shientag and Edeb, JJ., concur.
Order reversed, etc.